Exhibit 10.1

STOCK REPURCHASE AGREEMENT

THIS STOCK REPURCHASE AGREEMENT (the “Agreement”) is made as of the 19th day of
December, 2006, by and among Alloy, Inc., a Delaware corporation (the
“Company”), and Matthew L. Feshbach (“Feshbach”) and certain entities controlled
by Feshbach as listed on Schedule I hereto (each, a “Stockholder” and
collectively, the “Stockholders”).

WHEREAS, the Stockholders currently own shares of common stock, $0.01 par value
per share, of the Company (“Common Stock”);

WHEREAS, the Stockholders desire for the Company to repurchase such number of
shares of Common Stock owned by the Stockholders as set forth on Schedule I
hereto (hereinafter, the “Shares”) upon the terms set forth herein;

WHEREAS, subject to the terms set forth herein, the Company wishes to repurchase
the Shares; and

WHEREAS, effective as of the date hereof, Feshbach has resigned as a director of
the Company.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto covenant and agree as follows:

1. Repurchase of the Shares and Restricted Shares. The Company hereby
repurchases from each Stockholder, and each Stockholder hereby sells, transfers
and conveys to the Company, the number of Shares set forth opposite such
Stockholder’s name on Schedule I hereto (with respect to each Stockholder, such
“Stockholder’s Shares”) at a price per share equal to $10.50 for an aggregate
purchase price of ten million dollars and fifty cents ($10,000,000.50) (the
“Purchase Price”). Further, pursuant to those certain restricted stock
agreements executed by the Company and Feshbach, the Company hereby elects to
repurchase from Feshbach, and Feshbach hereby sells, transfers and conveys to
the Company, 6,248 shares of restricted stock granted by the Company to Feshbach
in connection with his services as a board member of the Company which rights of
repurchase by the Company with respect to such shares has not yet lapsed as of
the date hereof (the “Restricted Shares”) at an aggregate price per share equal
to $0.01 (the “Restricted Share Purchase Price”).

2. Settlement.

(a) The repurchase and sale of the Stockholder’s Shares will take place on the
date hereof and shall be settled by use of the Deposit/Withdrawal at Custodian
(“DWAC”) system on Tuesday, December 26, 2006 on which date (i) Stockholder will
by 10 AM EST place for



--------------------------------------------------------------------------------

withdrawal the Stockholder’s Shares by the Company’s transfer agent American
Stock Transfer & Trust Company (“AST”), DWAC Account # 2941, and (ii) Company
will deliver instructions to AST to withdraw the Stockholder’s Shares. Upon
confirmation that the Stockholder’s Shares have been received by AST, Company
pay shall pay the Purchase Price and the Restricted Purchase Price by issuing a
wire to the Stockholder in accordance with the instructions set forth on Exhibit
A for the Purchase Price For purposes of this Agreement, the term “Business Day”
means any day other than a Saturday, Sunday or other day that is a statutory
holiday under the federal laws of the United States or the laws of the State of
New York.

(b) On the date hereof, the Company shall take action to repurchase the
Restricted Shares, including without limitation, delivering instructions to
Merrill Lynch, the Company’s stock plan administrator to cancel the Restricted
Shares, and the Company will pay to Feshbach the Restricted Share Purchase Price
therefor by check to be mailed to Feshbach at the address set forth on Exhibit
A.

3. Representations and Warranties of the Stockholders. The Stockholders, jointly
and severally, represent and warrant to the Company as follows:

(a) Organization and Standing of the Stockholders. Each Stockholder (if not an
individual) is duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization and has full corporate
power and authority to conduct its business as presently conducted and to own
such Stockholder’s Shares and, with respect to Feshbach, the Restricted Shares.

(b) Ownership of Shares. Each Stockholder is the record and beneficial owner of
such Stockholder’s Shares and, with respect to Feshbach, the Restricted Shares,
free and clear of any liens, encumbrances, security interests or restrictions on
transfer and has good, marketable and unencumbered title to such Stockholder’s
Shares and, with respect to Feshbach, the Restricted Shares, and full legal
right, power and authority to enter into this Agreement and to sell, transfer,
convey, assign, and deliver such Stockholder’s Shares and, with respect to
Feshbach, the Restricted Shares, pursuant to this Agreement.

(c) Authority for Agreement. The execution and delivery of this Agreement by
each Stockholder, and the consummation by each Stockholder of the transactions
contemplated hereby, have been duly authorized by all necessary corporate or
similar action on the part of such Stockholder (if not an individual). This
Agreement has been duly executed and delivered by each Stockholder, and
constitutes a valid and binding obligation of each Stockholder, enforceable
against each Stockholder in accordance with its terms.

(d) Conflicts. Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, or the compliance with the
provisions hereof by each Stockholder, will conflict with or result in any
breach of any terms, conditions or provisions of, or constitute a default under,
or require a consent or waiver under, the organizational documents of any
Stockholder (if not an individual) or any agreement to which any Stockholder is
a party or by which any Stockholder or any of its properties or assets are
subject or bound, or violate any judgment, order, statute, rule, regulation or
other provision of law applicable to any Stockholder.

 

2



--------------------------------------------------------------------------------

(e) Litigation. There is no action, proceeding or investigation pending or, to
the knowledge of the Stockholders, threatened against any Stockholder, or any
basis therefor known to any Stockholder, which questions the validity or
legality, or otherwise relates to, this Agreement or any of the transactions
contemplated hereby.

(f) Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any person, entity or
governmental authority is required on the part of any Stockholder in connection
with the execution and delivery of this Agreement, or the repurchase of any
Stockholder’s Shares and, with respect to Feshbach, the Restricted Shares, or
the other transactions as contemplated by this Agreement.

(g) Experience and Knowledge. Each Stockholder acknowledges and agrees that it
(i) has extensive knowledge and experience in financial and business matters,
(ii) has had access to all information as to the Company as any Stockholder has
desired, (iii) has made its own inquiry and investigation into, and, based
thereon, has formed an independent judgment concerning, the operations of the
Company and its business and (iv) has received sufficient and satisfactory
answers to all questions posed to the Company to evaluate the merits and risks
of the transactions contemplated by this Agreement.

(h) Disclosure. The Stockholder represents that it has no knowledge of a
material fact about the operations, affairs, condition or prospects of the
business or the financial condition of the Company that has not been disclosed
to the Company.

4. Representations and Warranties of the Company. The Company represents and
warrants to each Stockholder as follows:

(a) Organization and Standing of the Company. The Company is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has full corporate power and authority to conduct its business
as presently conducted.

(b) Authority for Agreement. The execution and delivery of this Agreement by the
Company, and the consummation by the Company of the transactions contemplated
hereby, have been duly authorized by all necessary corporate action on the part
of the Company. This Agreement has been duly executed and delivered by the
Company, and constitutes a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

(c) Conflicts. Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, or the compliance with the
provisions hereof by the Company, will conflict with or result in any breach of
any terms, conditions or provisions of, or constitute a default under, or
require a consent or waiver under, the organizational documents of the Company
or any agreement to which the Company is a party or by which Company or any of
its properties or assets are subject or bound, or violate any judgment, order,
statute, rule, regulation or other provision of law applicable to the Company.

(d) Litigation. There is no action, proceeding or investigation pending or, to
the knowledge of the Company, threatened against the Company, or any basis
therefor known to the

 

3



--------------------------------------------------------------------------------

Company, which questions the validity or legality, or otherwise relates to, this
Agreement or any of the transactions contemplated hereby.

(e) Consents. No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any person, entity or
governmental authority is required on the part of the Company in connection with
the execution and delivery of this Agreement or the consummation of the
transactions as contemplated by this Agreement, other than applicable securities
law filings.

(f) Disclosure. The Company represents that it has no knowledge of a material
fact about the operations, affairs, condition or prospects of the business or
the financial condition of the Company that would be required to be disclosed to
the public, but has not been so disclosed .

5. Survival of Representations, Warranties and Covenants. All representations,
warranties and covenants contained herein shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

6. Release. Each of the Stockholders does hereby remise, release and forever
discharge the Company, its subsidiaries and affiliates, each of their respective
successors and assigns and each of the present and former stockholders,
directors, officers, employees, agents, affiliates and representatives of each
of the foregoing (each a “Company Released Party”) of and from any and all
actions, causes of action, suits, debts, covenants, contracts, controversies,
agreements, promises, damages, judgments, executions, claims and demands of
every type and nature whatsoever (collectively, “Claims”) that such Stockholder
or its successors, assigns, heirs, executors or administrators ever had, now has
or, to the extent arising from or in connection with any act, omission or state
of facts taken or existing on or prior to the date hereof, may have after the
date hereof, against any Company Released Party, whether asserted, unasserted,
absolute, contingent, known or unknown, at law or in equity, other than
(i) Claims pursuant to or arising from this Agreement or, (ii) with respect to
Feshbach, any Claim relating to the Company’s obligation to indemnify Feshbach
in his capacity as a director of the Company pursuant to the terms of the
Company’s certificate of incorporation or by-laws or to the fullest extent
provided by the laws of the State of Delaware.

7. Public Announcements. Attached hereto as Exhibit B is a press release (the
“Press Release”) relating to this Agreement that will be issued by the Company
following the execution of this Agreement. Except for the issuance of the Press
Release and subject to the Company’s legal and regulatory obligations under the
Exchange Act and otherwise, no party hereto shall make any other public
announcement, regulatory filing or other public statement relating to this
Agreement or the transactions contemplated hereby that is inconsistent in any
manner with, or provides any additional information not set forth in, the Press
Release without the prior written consent of the other parties hereto.

8. Indemnification.

(a) Each Stockholder, jointly and severally with the other Stockholders, shall
indemnify and hold harmless the Company, its subsidiaries and affiliates, each
of their respective

 

4



--------------------------------------------------------------------------------

successors and assigns and each of the directors, officers, employees, agents
and representatives of each of the foregoing, from and against any and all
losses, claims, damages, liabilities, payments, obligations and expenses
(including reasonable attorneys’ and accountants’ fees) sustained, suffered or
incurred by any such person or entity arising out of or resulting from the
breach of any representation, warranty or covenant of any Stockholder contained
in this Agreement. In no event shall the aggregate amount of indemnification be
greater than $10,000,000.

(b) The Company shall indemnify and hold harmless each Stockholder and its
successors, assigns, heirs, executors, administrators and legal representatives,
from and against any and all losses, claims, damages, liabilities, payments,
obligations and expenses (including reasonable attorneys’ and accountants’ fees)
sustained, suffered or incurred by any such person or entity arising out of or
resulting from the breach of any representation, warranty or covenant of the
Company contained in this Agreement or in any certificate delivered by the
Company pursuant to this Agreement.

9. Miscellaneous.

(a) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral. WITHOUT LIMITING THE
GENERALITY OF THIS SECTION 9(a) AND NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, NO PARTY IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER,
ORAL OR WRITTEN, EXPRESS OR IMPLIED, IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OTHER THAN THOSE SET FORTH IN SECTIONS 3 AND 4 OF
THIS AGREEMENT AND NO PARTY IS RELYING ON ANY STATEMENT, REPRESENTATION OR
WARRANTY, ORAL OR WRITTEN, EXPRESS OR IMPLIED, MADE BY ANY OTHER PARTY EXCEPT
FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 3 AND 4 OF THIS
AGREEMENT.

(b) Severability. In the event that any court having jurisdiction shall
determine that any provision contained in this Agreement shall be unreasonable
or unenforceable in any respect, then such covenant or other provision shall be
deemed limited to the extent that such court deems it reasonable and
enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall deem any such covenant or other provision wholly
unenforceable, the remaining covenants and other provisions of this Agreement
shall nevertheless remain in full force and effect.

(c) Assignment. This Agreement shall be binding upon the successors, permitted
assigns, heirs, executors, administrators and legal representatives of each
Stockholder and upon the successors and assigns of the Company. No Stockholder
may assign its rights or delegate its obligations under this Agreement without
the prior written consent of the Company.

(d) Amendment; Waiver. This Agreement may not be amended, modified or waived
except by an instrument in writing signed by the Company and the Stockholders.

 

5



--------------------------------------------------------------------------------

(e) Governing Law; Exclusive Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to the conflict of law principles thereof. The parties (i) hereby
irrevocably and unconditionally submit to the jurisdiction of the United States
District Court for the Southern District of New York and the state courts of New
York sitting therein for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (ii) agree not to commence any
suit, action or other proceeding arising out of or based upon this Agreement
except in the United States District Court for the Southern District of New York
and the state courts of New York sitting therein, and (iii) hereby waive, and
agree not to assert, by way of motion, as a defense, or otherwise, in any such
suit, action or proceeding, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that this Agreement or the subject matter hereof may not be enforced
in or by such court. Each of the parties to this Agreement consents to personal
jurisdiction for any equitable action sought in the U.S. District Court for the
Southern District of New York or any court of the State of New York sitting
therein having subject matter jurisdiction.

(f) Expenses. The Company and each Stockholder shall each pay its, his or her
own fees and expenses (including legal fees) in connection with this Agreement
and the transactions contemplated hereby. All transfer or similar taxes required
to be paid in respect of the transfer by a Stockholder of such Stockholder’s
Shares shall be paid by such Stockholder.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(h) Notices.

(i) All notices, waivers and other communications under this Agreement shall be
in writing and shall be delivered by hand or facsimile or mailed by overnight
courier or by registered or certified mail, postage prepaid:

(A) if to the Stockholder, at the address or facsimile number of the Stockholder
set forth on Schedule I hereto; and

(B) if to the Company, to:

Alloy, Inc.

151 West 26th Street

11th Floor

New York, NY 10001

Attention: Matthew C. Diamond

                  Gina R. DiGioia, Esq.

 

6



--------------------------------------------------------------------------------

Facsimile: (212) 244-4311

with a copy to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention: Dean G. Zioze, Esq.

Facsimile: 617-542-2241

(ii) Any notice so addressed shall be deemed to be given: if delivered by hand
or facsimile, on the date of such delivery if delivered prior to 5:00 p.m. on a
Business Day or, if delivered after 5:00 p.m. or on a day other than a Business
Day, on the next Business Day; if mailed by courier, on the first Business Day
following the date of such mailing; and if mailed by registered or certified
mail, on the third Business Day after the date of such mailing.

(i) Further Assurances. Each Stockholder shall, from time to time after the
Closing at the request of the Company, without further consideration, execute
and deliver further instruments of transfer and assignment and other documents
and take such other action as the Company may reasonably request to more
effectively transfer and assign to, and vest in, the Company the Shares or the
Restricted Shares and all rights thereto, and to otherwise fully implement the
provisions of this Agreement.

(j) Specific Performance. The rights and remedies of the parties hereto shall be
cumulative. The transactions contemplated by this Agreement are unique
transactions and any failure on the part of any party to complete the
transactions contemplated by this Agreement on the terms of this Agreement will
not be fully compensable in damages and the breach or threatened breach of the
provisions of this Agreement would cause the other parties hereto irreparable
harm. Accordingly, in addition to and not in limitation of any other remedies
available to the parties hereto for a breach or threatened breach of this
Agreement, the parties shall be entitled to seek specific performance of this
Agreement and seek an injunction restraining any such party from such breach or
threatened breach.

(k) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUR OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Stockholders have executed this Stock
Repurchase Agreement as of the date first written above.

 

THE COMPANY: ALLOY, INC. By:   /s/ Matthew C. Diamond Name:   Matthew C. Diamond
Title:   Chief Executive Officer MATTHEW L. FESHBACH /s/ Matthew L. Feshbach
Individually THE STOCKHOLDER: MLF OFFSHORE PORTFOLIO COMPANY, L.P. By:   /s/
Matthew L. Feshbach Name:   Matthew L. Feshbach Title:   Director of MLF Cayman
GP, LTD, General
Partner of MLF Offshore Portfolio Company, LP.

 

8



--------------------------------------------------------------------------------

SCHEDULE I

 

MLF Offshore Portfolio Company, L.P.

Address: c/o MLF Investments LLC

455 N. Indian Rocks Rd., Suite B

Belleair Bluffs, FL 33770

 

952,381 Shares of Common Stock

 

Payment: $10,000,000.50

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Wire Instructions are:

Deutsche Bank Trust Company

ABA: 021-001-033

Acct: Deutsche Bank Prime Brokerage

Acct: 00884205

FFC: MLF Offshore Portfolio Company, LP

FFC: 106-07310

Feshbach Address:

Matthew L. Feshbach

c/o MLF Investments LLC

455 N. Indian Rocks Rd., Suite B

Belleair Bluffs, FL 33770

 

10



--------------------------------------------------------------------------------

EXHIBIT B

 

    Press Contacts:    

Gary Yusko

Chief Financial Officer

gyusko@alloy.com

212 329 8431

FOR IMMEDIATE RELEASE

ALLOY HAS REPURCHASED 952,381 SHARES OF ITS COMMON STOCK

FOR $10 MILLION FROM

MLF OFFSHORE PORTFOLIO COMPANY, L.P.,

ALLOY’S LARGEST SHAREHOLDER;

MATTHEW FESHBACH HAS RESIGNED FROM ALLOY’S BOARD OF

DIRECTORS

New York, NY — December 19, 2006 — Alloy, Inc. (Nasdaq: ALOY), a non-traditional
media and marketing services company primarily targeting the 10 to 24 year old
demographic group, announced today that it has repurchased 952,381 shares of
Alloy’s common stock from MLF Offshore Portfolio Company, L.P., Alloy’s largest
shareholder and controlled by Matthew L. Feshbach, a member of the Alloy Board
of Directors, at $10.50 per share for an aggregate purchase price of $10
million. The audit committee of Alloy’s board of directors, comprised solely of
independent directors, approved the terms of the purchase agreement executed by
the Company and MLF Offshore. Upon the closing of the repurchase transaction,
Mr. Feshbach, either directly or through MLF Offshore, now beneficially owns
966,788 shares of Alloy’s common stock, representing approximately 7.1% of
Alloy’s issued and outstanding shares (excluding treasury shares).

In connection with the purchase agreement, Mr. Feshbach has resigned as a member
of Alloy’s board of directors effective as of today. Alloy does not intend to
seek a replacement for Mr. Feshbach on its board of directors. Upon
Mr. Feshbach’s resignation, Alloy’s board of directors is now comprised of eight
persons, five of whom qualify as independent under applicable NASDAQ rules.

Matt Diamond, Alloy’s Chairman and Chief Executive Officer stated, “Matt has
been very helpful over the past several years, particularly in assisting the
Company with its spinoff of dELiA*s, Inc.” Mr. Diamond added, “His desire to
reallocate his fund’s capital to a new investment has also presented the Company
with an opportunity to use a portion of its substantial cash and free cash flow
to repurchase approximately 6.6% of its common stock very efficiently.”



--------------------------------------------------------------------------------

About Alloy

Alloy, Inc., under the banner of Alloy Media + Marketing (AM+M), is a widely
recognized pioneer in nontraditional marketing. Working with AM+M, marketers
reach consumers through a host of programs incorporating Alloy’s diverse array
of media and marketing assets and expertise in direct mail, college and high
school media, interactive, display media, college guides, promotional and social
network marketing. For further information regarding Alloy, please visit our
corporate website at (www.alloymarketing.com).

Forward-Looking Statements

This announcement may contain forward-looking statements within the meaning of
Section 27A of the Securities Act of 1933 and Section 21E of the Securities
Exchange Act of 1934, including statements regarding our expectations and
beliefs regarding our future results and performance. Because these statements
apply to future events, they are subject to risks and uncertainties. When used
in this announcement, the words “anticipate”, “believe”, “estimate”, “expect”,
“expectation”, “project” and “intend” and similar expressions are intended to
identify such forward-looking statements. Our actual results could differ
materially from those projected in the forward-looking statements. Additionally,
you should not consider past results to be an indication of our future
performance. Factors that might cause or contribute to such differences include,
among others, our ability to: increase revenues; generate high margin
sponsorship and multiple revenue streams; increase visitors to our Web sites
(www.alloy.com, www.delias.com, and www.ccs.com) and build customer loyalty;
develop our sales and marketing teams and capitalize on these efforts; develop
commercial relationships with advertisers and the continued resilience in
advertising spending to reach the teen market; manage the risks and challenges
associated with integrating newly acquired businesses; and identify and take
advantage of strategic, synergistic acquisitions and other revenue
opportunities. Other relevant factors include, without limitation: our
competition; seasonal sales fluctuations; the uncertain economic and political
climate in the United States and throughout the rest of the world, and the
potential that such climate may deteriorate further; and general economic
conditions. For a discussion of certain of the foregoing factors and other risk
factors see the “Risk Factors That May Affect Future Results” section included
in our annual report on Form 10-K for the year ended January 31, 2006, and in
subsequent filings that we make with the Securities and Exchange Commission. We
do not intend to update any of the forward-looking statements after the date of
this announcement to conform these statements to actual results, to changes in
management’s expectations or otherwise, except as may be required by law.